     Case 3:18-cv-00296-LRH-CBC Document 65 Filed 02/06/19 Page 1 of 4



 1   JACKSON LEWIS P.C.
     Joshua A. Sliker, (Nevada Bar No. 12493)
 2   joshua.sliker@jacksonlewis.com
     3800 Howard Hughes Parkway, Suite 600
 3   Las Vegas, Nevada 89169
     Telephone: (702) 921-2460
 4   Facsimile: (702) 921-2461
 5   HUESTON HENNIGAN LLP
     John C. Hueston (admitted pro hac vice)
 6   jhueston@hueston.com
     Allison L. Libeu (admitted pro hac vice)
 7   alibeu@hueston.com
     523 W. 6th St., Suite 400, Los Angeles, CA 90014
 8   Telephone: (213) 788-4340
     Facsimile: (888) 775-0898
 9
     Attorneys for Plaintiff/Counter-Defendant Tesla, Inc.
10
     TIFFANY & BOSCO, P.A.
11   Robert D. Mitchell (admitted pro hac vice)
     rdm@tblaw.com
12   William M. Fischbach III (admitted pro hac vice)
     wmf@blaw.com
13   Christopher J. Waznik (admitted pro hac vice)
     cjw@tblaw.com
14   Jason C. Kolbe (Nevada Bar No. 11624)
     jck@tblaw.com
15   Kevin S. Soderstrom (Nevada Bar No. 10235)
     kss@tblaw.com
16   Camelback Esplanade II, Seventh Floor
     2525 East Camelback Road Phoenix, Arizona 85016-4229
17   Telephone: (602) 255-6000
     Facsimile: (602) 255-0103
18
     Attorneys for Defendant/Counter-Plaintiff Martin Tripp
19

20                               UNITED STATES DISTRICT COURT
21                                      DISTRICT OF NEVADA
22   TESLA, INC, a Delaware corporation,                Case No.: 3:18-cv-00296-LRH-CBC
23                Plaintiff,                            STIPULATION AND [PROPOSED]
                                                        MODIFICATION TO SCHEDULING
24          v.                                          ORDER
25   MARTIN TRIPP, an individual,                       (SECOND REQUEST)
26                Defendant.
27
     AND RELATED COUNTERCLAIM
28
                 STIPULATION AND [PROPOSED] MODIFICATION TO SCHEDULING ORDER
     Case 3:18-cv-00296-LRH-CBC Document 65 Filed 02/06/19 Page 2 of 4



 1            Pursuant to Local Rule 26-4, Plaintiff and Counter-Defendant Tesla, Inc. (“Tesla”) and

 2   Defendant and Counter-Plaintiff Martin Tripp (“Tripp”) submit the following Stipulation and

 3   Proposed Modification to Scheduling Order. The parties respectfully submit that modification of

 4   the scheduling order is warranted to allow for the taking of remaining depositions on dates

 5   mutually convenient for the witnesses and counsel. In support of and as good cause for this

 6   stipulation, the parties state as follows:

 7            (a)      On August 28, 2018, the Court entered the Discovery Plan and Scheduling Order

 8                     (“Scheduling Order”) (ECF No. 31);

 9            (b)      On August 29, 2018, the parties exchanged initial disclosures pursuant to Federal

10                     Rule of Civil Procedure 26(a)(1) and the Scheduling Order;

11            (c)      On October 1, 2018, the Court held a case management conference, during which

12                     the Court noted that the Scheduling Order may need to be extended (ECF No. 42);

13            (d)      During the discovery period, the parties have exchanged expert reports, requests

14                     for documents, interrogatories, and requests for admission as well as responses

15                     thereto;

16            (e)      On December 5, 2018, the Court modified the Scheduling Order pursuant to

17                     stipulation of the parties (ECF No. 55);

18            (f)      Although the parties have been working cooperatively to schedule depositions,

19                     finding dates to accommodate counsel and witnesses has been a challenge.

20                     Among other things, counsel for Tesla have been unable to locate and serve two

21                     third parties identified on Tripp’s witness disclosures. In addition, Tripp seeks to

22                     depose a Tesla representative on several matters pursuant to Rule 30(b)(6), which

23                     will require Tesla to designate three different individuals to be deposed. Tripp

24                     also seeks to depose multiple other current and former Tesla employees, one of

25                     whom is currently on a leave of absence and is not expected to return until shortly

26                     before the discovery cutoff;

27            (g)      To allow for the taking of remaining depositions and completion of remaining

28                     discovery, the parties agree to extend the following deadlines: (i) the discovery

                                                      -1-
                    STIPULATION AND [PROPOSED] MODIFICATION TO SCHEDULING ORDER
     Case 3:18-cv-00296-LRH-CBC Document 65 Filed 02/06/19 Page 3 of 4



 1                    cutoff date; (ii) the deadline for dispositive motions; and (iii) the deadline for filing

 2                    the pretrial order;

 3           (h)      This is the second request for modification of the Scheduling Order;

 4           (i)      The parties do not anticipate requesting further modification of the Scheduling

 5   Order; and

 6           (j)      This stipulation complies with Local Rule 26-4 in that it is filed not later than

 7   twenty-one (21) days before the subject deadlines.

 8           For the foregoing reasons, the parties stipulate and respectfully request that the Scheduling

 9   Order be modified as follows:

10           1.       Discovery Cutoff Date: Discovery shall be extended approximately one-hundred-

11   and-twenty (120) days to July 10, 2019. This is the deadline for completing discovery and means

12   all discovery must be commenced in time to be completed by July 10, 2019.

13           2.       Dispositive Motions: Dispositive motions may be filed no later than August 9,

14   2019, which is thirty (30) days after the discovery deadline. In the event that the discovery period

15   is extended from the discovery cutoff date set forth herein, the date for filing dispositive motions

16   shall be extended for the same duration, to be no later than thirty (30) days from the subsequent

17   discovery cutoff date.

18           3.       Pretrial Order: The pretrial order shall be filed by September 6, 2019, which is

19   not later than thirty (30) days after the date set for filing dispositive motions. In the event

20   dispositive motions are filed, the date for filing the joint pretrial order shall be suspended until

21   thirty (30) days after the decision of the dispositive motions or until further order of the Court. In

22   the further event that the discovery period is extended from the discovery cutoff date set forth

23   herein, the date for filing the joint pretrial order shall be extended in accordance with the period set

24   forth in this paragraph. The disclosures required by Federal Rule of Civil Procedure 26(a)(3), and

25   any objections thereto, shall be included in the pretrial order.

26           4.       All other deadlines remain as stated in the Discovery Plan and Scheduling Order

27   previously entered by the Court (ECF Nos. 31 & 55).

28

                                                      -2-
                   STIPULATION AND [PROPOSED] MODIFICATION TO SCHEDULING ORDER
     Case 3:18-cv-00296-LRH-CBC Document 65 Filed 02/06/19 Page 4 of 4


     Dated: February 6, 2019               HUESTON HENNIGAN LLP
 1

 2                                                /s/ Allison L. Libeu
                                           Allison L. Libeu
 3                                         Attorneys for Plaintiff Tesla, Inc.
 4

 5
     Dated: February 6, 2019               TIFFANY & BOSCO, P.A.
 6

 7                                                /s/ William Fischbach
                                           William Fischbach
 8                                         Attorneys for Defendant Martin Tripp

 9
                                           ORDER
10
                                           IT IS SO ORDERED
11

12

13                                         THE HON. CARLA BALDWIN CARRY
                                           UNITED STATES MAGISTRATE JUDGE
14

15
                                           DATED:
16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -3-
                STIPULATION AND [PROPOSED] MODIFICATION TO SCHEDULING ORDER
